Filed 9/24/19
            CERTIFIED FOR PARTIAL PUBLICATION*

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                         DIVISION TWO


THE PEOPLE,                            B291307

       Plaintiff and Respondent,       (Los Angeles County
                                       Super. Ct. No. MA072856)
       v.

DARRICK DEMOND HICKS,

       Defendant and Appellant.


     Appeal from a judgment of the Los Angeles Superior Court,
Shannon Knight, Judge. Affirmed.

     Law Office of John J. Uribe and John J. Uribe for
Defendant and Appellant.

     Xavier Becerra, Attorney General, Lance E. Winters,
Senior Assistant Attorney General, Stephanie C. Brenan,


*     Pursuant to California Rules of Court, rules 8.1100 and
8.1110, this opinion is certified for publication with the exception
of part I of the Discussion.
Supervising Deputy Attorney General, and Toni R. Johns
Estaville, Deputy Attorney General, for Plaintiff and Respondent.

                             ******
      Earlier this year, one of our sister courts in People v.
Dueñas (2019) 30 Cal.App.5th 1157 (Dueñas) held that due
process precludes a court from “impos[ing]” certain assessments
and fines when sentencing a criminal defendant absent a finding
that the defendant has a “present ability to pay” them. (Id. at pp.
1164, 1167.) As explained below, we disagree with Dueñas’s
analysis, consequently conclude that Dueñas was wrongly
decided, and accordingly reject the Dueñas-based challenge
presented in this appeal. In the unpublished portion of this
opinion, we also affirm the underlying convictions.
         FACTS AND PROCEDURAL BACKGROUND
I.    Facts
      On a Sunday afternoon in mid-November 2017, Los Angeles
Sheriff’s Deputies Christopher Morris (Deputy Morris) and Bryan
Wiggins (Deputy Wiggins) responded to a call from a second-floor
apartment in Palmdale, California. The caller had reported that
his ex-boyfriend refused to leave and had fallen asleep on his
sofa.
      When they arrived, Deputies Morris and Wiggins found
Darrick Demond Hicks (defendant) asleep on the sofa. Deputy
Wiggins roused defendant by nudging his leg and calling his
name. Defendant sat up and repeatedly asked why the deputies
were in the apartment. Deputy Wiggins explained that
defendant’s ex-boyfriend had called 911 and that defendant
needed to leave.
      As Deputy Wiggins spoke with defendant, he noticed that
defendant was speaking rapidly, sweating profusely, and




                                2
involuntarily clenching his jaw. Because these symptoms are
consistent with being under the influence of a stimulant, Deputy
Wiggins asked defendant if he would participate in field sobriety
tests; defendant agreed. Deputy Wiggins performed two such
tests, each of which yielded a result consistent with being under
the influence of a stimulant: Defendant’s resting pulse was 132
beats per minute (where normal is 60 to 90 beats per minute),
and his pupils were dilated. Based on the totality of defendant’s
symptoms and the test results, Deputy Wiggins determined that
defendant was under the influence of a controlled substance. He
informed defendant of his conclusion, told him he was going to
place him under arrest, and asked defendant to stand and put his
hands behind his back. Defendant complied with Deputy
Wiggins’s order and was placed in handcuffs.
       Deputy Wiggins and Deputy Morris then began to escort
defendant out of the apartment, each gripping one of defendant’s
forearms lightly. After several steps, defendant stopped walking
forward, planted his feet, tensed up his body, and started pushing
his torso backwards and to the side. Each deputy sensed that
defendant was preparing either to throw his head back (possibly
to head-butt one of the deputies) or to break free from their grasp
(possibly to throw an elbow at one of the deputies).
       To prevent any melee before it started, the deputies used
their body weight to place defendant face down onto the nearby
sofa, although they immediately turned defendant onto his side
so he could breathe. While on the sofa, defendant—all the while
screaming—tried to lift his torso, squirmed from side to side, and
repeatedly kicked his legs upward towards his buttocks. One of
defendant’s kicks struck Deputy Morris in the arm. It took both
deputies to keep defendant prone on the sofa. Defendant ignored




                                3
the deputies’ repeated orders to “calm down” and “stop moving
around.”
       After one of the deputies called for backup, additional
officers arrived and a third officer, Officer Larry Terrell, had to
avoid defendant’s kicks to place a nylon strap around defendant’s
legs to bind them together. When defendant continued kicking
his bound legs, the deputies attached the leg strap to his
handcuffs. With the assistance of fire fighters, defendant was
then lashed to a soft restraint chair and slid on a track down the
stairs to the first floor. The back-up officers videotaped
defendant’s continued resistance.
       A paramedic who arrived with the fire fighters also
observed that defendant had symptoms consistent with being
under the influence of a stimulant.
II.    Procedural Background
       The People charged defendant with three counts of
resisting an executive officer (Pen. Code, § 69),1 one for Deputy
Wiggins, one for Deputy Morris,2 and one for Deputy Terrell, and
a single misdemeanor count of being under the influence of a
controlled substance (Health & Saf. Code, § 11550).
       A jury convicted defendant of all counts.
       In July 2018, the trial court sentenced defendant to three
years of formal probation for the three felony resisting counts.
The court ordered defendant to pay a $40 court assessment


1     All further statutory references are to the Penal Code
unless otherwise indicated.

2   Deputy Morris was substituted for the deputy originally
named in the operative information.




                                 4
(§ 1465.8, subd. (a)(1)), a $30 criminal conviction assessment
(Gov. Code, § 70373), a $150 drug program fee (Health & Saf.
Code, § 11372.7), and a restitution fine of $300 (§ 1202.4). One of
defendant’s conditions of probation is to “obey all . . . orders of the
court,” which includes paying all assessments, fines and fees.
Defendant did not object to the imposition of the assessments, fee
and fine, or to their payment as a condition of probation. For the
misdemeanor, the court imposed a time-served jail sentence.
         Defendant filed this timely appeal.
                             DISCUSSION
         Defendant argues that (1) none of his convictions is
supported by sufficient evidence, and (2) the trial court’s
imposition of the assessments, fee and fine violate due process
under Dueñas, supra, 30 Cal.App.5th 1157.
I.       Sufficiency of the Evidence Challenge
         In assessing the sufficiency of the evidence underlying a
conviction, we “‘“review the whole record in the light most
favorable to the [verdict] to determine whether it discloses
. . . evidence that is reasonable, credible, and of solid value
. . . from which a reasonable trier of fact could find the defendant
guilty beyond a reasonable doubt.”’” (People v. Salazar (2016) 63
Cal.4th 214, 242.)
         A.    Resisting an executive officer counts
         As our Supreme Court has observed, a defendant may
commit the crime of resisting an executive officer in one of two
ways: (1) by “attempt[ing], by means of any threat or violence, to
deter or prevent an executive officer from performing any duty
imposed upon the officer by law,” or (2) by “knowingly resist[ing],
by the use of force or violence, the officer, in the performance of
his or her duty.” (§ 69; In re Manuel G. (1997) 16 Cal.4th 805,




                                  5
814.) Where, as here, a defendant is charged with the second
variant of this crime, the People must prove that (1) the
defendant “‘resist[ed] the officer “by the use of force or violence,”’”
(2) the defendant knew “‘that the person [he was] resist[ing]
[was] an executive officer and that the officer [was] engaged in
the performance of his/her duty,’” and (3) the officer “‘was,’” in
fact, “‘acting lawfully at the time.’” (People v. Atkins (2019) 31
Cal.App.5th 963, 973; In re A.L. (2019) 38 Cal.App.5th 15, 21.)
        Substantial evidence supports the jury’s findings that
defendant knowingly resisted Deputies Morris, Wiggins and
Terrell by use of force or violence. The record contained evidence
that defendant resisted all three officers by the use of force or
violence when, among other things, he flailed about and kicked
his legs while on the sofa and while disobeying the officers’
repeated orders to calm down and stop moving. (Accord, People v.
Carrasaco (2008) 163 Cal.App.4th 978, 985-986 [defendant
refused to comply with officers’ orders to stop resisting, and
instead flailing about, yelled and kicked; substantial evidence of
resistance].) The record also contained evidence that defendant
knew he was resisting Sheriff’s deputies, as they were wearing
uniforms and told him they were there because defendant’s ex-
boyfriend had called for their assistance. And the record
contained evidence that the officers were lawfully responding to a
911 call as part of their duties.
        Defendant offers three counter-arguments. First, he
argues that he did not “form[] the intent necessary” to violate
section 69 because he initially complied with Deputy Wiggins’s
request to participate in field sobriety tests and to stand up and
be cuffed. This argument ignores that the only intent
requirement for the second variant of section 69 is a general




                                  6
intent requirement—namely, that a defendant has “knowledge of
the [pertinent] facts.” (People v. Rasmussen (2010) 189
Cal.App.4th 1411, 1419-1421.) And even if a further showing of
intent were required, we reject defendant’s suggestion that any
modicum of cooperation by a defendant somehow immunizes him
from prosecution for any and all subsequent resistance.
       Second, defendant asserts that his conduct on the sofa does
not constitute resisting an executive officer because he was
merely engaged in “helpless flailing” prompted by an inability to
breathe and was not specifically intending to kick “any particular
deputy,” such that he was “not intending with violence or force to
resist the deputies.” This assertion is without merit actually
(because the officers immediately turned defendant onto his side
to allow him to breathe) and without merit legally (because the
“forceful resistance of an officer by itself gives rise to a violation
of section 69, without proof force was directed toward or used on
any officer” (People v. Bernal (2013) 222 Cal.App.4th 512, 520;
People v. Martin (2005) 133 Cal.App.4th 776, 782)).
       Lastly, defendant contends that this is not a “typical”
section 69 case and, in support, cites several cases where the
defendants’ resistance was accompanied by threats of violence or
the actual infliction of harm. He also cites People v. Rodriguez
(2018) 26 Cal.App.5th 890 (Rodriguez) for the proposition that a
section 69 conviction must be supported by “a finding of
deliberately aggressive behavior.” (Id. at p. 912.) Where the
facts of defendant’s resistance fall on a hypothetical bell curve of
resistance is irrelevant; what matters to a sufficiency of the
evidence challenge is whether those facts meet the minimum
threshold for a constitutionally valid conviction. Here, they do.
And the excerpt from Rodriguez cited by defendant noted that a




                                  7
“finding of deliberately aggressive behavior . . . could satisfy the[]
elements” of section 69 (ibid., italics added); Rodriguez did not
hold that such behavior was an absolute prerequisite to
conviction.
       B.     Controlled substance conviction
       As its name suggests, the crime of being under the
influence of a controlled substance requires proof of “being in that
state in any detectable manner,” including by manifesting
symptoms of drug use. (Health & Saf. Code, § 11550, subd. (a);
People v. Canty (2004) 32 Cal.4th 1266, 1278 (Canty).)
Substantial evidence supports the jury’s verdict that defendant
was under the influence—both Deputy Wiggins and a responding
paramedic concluded, based on their training and experience,
that defendant was under the influence of a stimulant due to his
dilated pupils, his abnormally high pulse rate, his profuse
sweating, his jaw clenching, and his inability to remain still.
       Defendant offers three reasons why this evidence was not
enough. First, he contends that the People never proved that he
was under the influence of methamphetamine, specifically. We
disagree, as the record contains substantial evidence (1) that, as
detailed above, defendant was under the influence of a central
nervous system stimulant and (2) that methamphetamine is just
such a stimulant. Second, and relatedly, he suggests that he
cannot stand convicted of this crime unless the People submit
some sort of chemical test (blood, urine or breath) confirming his
ingestion of a controlled substance. This is simply not the law.
The cases defendant cites—Ramirez v. City of Buena Park (9th
Cir. 2009) 560 F.3d 1012, 1021-1024 (Ramirez), and Way v.
County of Ventura (9th Cir. 2006) 445 F.3d 1157, 1158 (Way)—
are not to the contrary, as Ramirez upheld a finding of probable




                                  8
cause to detain and then arrest a suspect for being under the
influence of a controlled substance based on drug-use symptoms
alone and Way evaluated the constitutionality of a blanket policy
allowing for strip searches of persons arrested on drug charges.
Third, defendant cites cases overturning convictions for driving
under the influence when based solely on the presence of
symptoms of drug use. (E.g., People v. Torres (2009) 173
Cal.App.4th 977, 983.) But these cases are irrelevant, as our
Supreme Court has explicitly noted that the crimes of being
under the influence of a controlled substance and driving under
the influence of a controlled substance require different
showings—and only the latter requires proof that the symptoms
“impair[] . . . physical or mental ability.” (Canty, supra, 32
Cal.4th at pp. 1278-1279.)
II.   Dueñas-Based Challenge
      Defendant argues that the trial court violated his due
process rights in imposing $70 in assessments, the $300
restitution fine, and the $150 drug program fee without first
determining his present ability to pay. As a threshold matter, we
must correct the trial court’s error in failing to impose the $70 in
assessments as to each count. (§ 1465.8, subd. (a) [assessment
applies to “every conviction”]; Gov. Code, § 70373, subd. (a)
[same]; see also People v. Smith (2001) 24 Cal.4th 849, 853
[appellate court may correct error in not imposing mandatory
financial obligations].) As corrected, defendant was obligated to
pay, as a condition of probation, a total of $730--$280 in
assessments, a $300 restitution fine, and a $150 drug program
fee. Defendant’s challenge requires us to interpret the relevant
due process precedent and then to apply our interpretation to
undisputed facts. These are tasks we undertake de novo.




                                 9
(Western States Petroleum Assn. v. Board of Equalization (2013)
57 Cal.4th 401, 416 [constitutional interpretation]; Poole v.
Orange County Fire Authority (2015) 61 Cal.4th 1378, 1384
[undisputed facts to law].)
       A.     The Dueñas decision
       In January 2019, Dueñas held that “due process of law
requires [a] trial court to . . . ascertain a defendant’s present
ability to pay before it imposes” (1) “court facilities and court
operations assessments” (under section 1465.8 and Government
Code section 70373, respectively), or (2) a restitution fine (under
section 1202.4). (Dueñas, supra, 30 Cal.App.5th at pp. 1164,
1167, 1172, italics added; see also, id. at p. 1172 [restitution fine
imposed without an ability to pay hearing must be stayed until
such a hearing is conducted].)
       To reach its holding, Dueñas wove together two distinct
strands of due process precedent.
       The first strand secures a due process-based right of access
to the courts. Starting with Griffin v. Illinois (1956) 351 U.S. 12
(Griffin), this line of precedent reads due process to require
courts to waive court costs and fees that would otherwise
preclude criminal and civil litigants from prosecuting or
defending lawsuits or from having an appellate court review the
propriety of any judgment. (See Griffin, at p. 19 [due process
requires state to provide criminal defendants with a free
transcript for use on appeal]; Preston v. Municipal Court of San
Francisco (1961) 188 Cal.App.2d 76, 87-88 [same]; Mayer v.
Chicago (1971) 404 U.S. 189, 190, 196-198 [same, even when the
crime was punishable solely by a fine] (Mayer); M.L.B. v. S.L.J.
(1996) 519 U.S. 102, 107, 127 [same, as to transcripts
terminating parental rights]; Jameson v. Desta (2018) 5 Cal.5th




                                 10
594, 599, 605, 623 [due process requires state to waive court
report fees for civil litigants for use on appeal] (Jameson); see
also Gov. Code, § 68630, subd. (a) [articulating California’s policy
to give “all persons . . . access to the courts” and to “ensure that
court fees are not a barrier to court access”]; see also id., § 68631
[creating mechanism for waiver of court fees].)
       The second strand erects a due process-based bar to
incarceration based on the failure to pay criminal penalties when
that failure is due to a criminal defendant’s indigence rather than
contumaciousness. (In re Antazo (1970) 3 Cal.3d 100, 103-104,
113-114 (Antazo); Williams v. Ill. (1970) 399 U.S. 235, 241
(Williams); Tate v. Short (1971) 401 U.S. 395, 396-397; Bearden v.
Georgia (1983) 461 U.S. 660, 661-662 (Bearden).)
       B.     Is Dueñas good law?
       Dueñas engaged in a bit of constitutional synergy in
fashioning what its authoring court acknowledged was a “newly
announced constitutional principle” (People v. Castellano (2019)
33 Cal.App.5th 485, 489) from two components—that is, the two
strands of due process precedent described above—that
themselves do not dictate Dueñas’s rule.
       The first strand does not dictate Dueñas’s bar on imposing
fees because the imposition of assessments, fines and fees does
not deny a criminal defendant access to the courts. (Accord,
People v. Gutierrez (2019) 35 Cal.App.5th 1027, 1039 (conc. opn.
of Banke, J.) [“the imposition of” assessments and fine “on the
defendant in Dueñas” is not “an issue of access to our courts or
justice system”] (Gutierrez); People v. Santos (2019) 2019
Cal.App. LEXIS 759, * 22 (dis. opn. of Elia, J.) [“Dueñas did not
involve fines or fees required to be paid in order to access judicial
processes.”] (Santos).) The cases requiring the removal of




                                 11
financial bars to access are keyed to ensuring that the litigant
has a full and fair opportunity to present the merits of his or her
claims at trial and on appeal. (Jameson, supra, 5 Cal.5th at p.
608 [“lack of a verbatim record . . . will frequently be fatal to [the]
litigant’s ability to have his or her claims of trial court error
resolved on the merits by an appellate court”], italics added;
Mayer, supra, 404 U.S. at p. 198 [denial of record denies “proper
consideration of [defendant’s] claims”].) In this regard, access is
part and parcel of the “opportunity to be heard” that the
constitutional right of due process is meant to secure. (Today’s
Fresh Start, Inc. v. Los Angeles County Office of Education (2013)
57 Cal.4th 197, 212.) In this case, the imposition of the
assessments, fine and fee in no way interfered with defendant’s
right to present a defense at trial or to challenge the trial court’s
rulings on appeal; indeed, their imposition came after the trial
was over and, except for the bare fact of their imposition, is not
otherwise challenged on appeal.
       The second strand also does not dictate Dueñas’s bar on
imposing fees because their imposition, without more, does not
result in incarceration for nonpayment due to indigence. The
cases prohibiting incarceration for indigence alone rest on the
notion that “[f]reedom from imprisonment . . . lies at the heart of
the liberty that [the Due Process] Clause protects.” (Zadvydas v.
Davis (2001) 533 U.S. 678, 690, italics added.) The act of
imposing an assessment, fine or fee upon a criminal defendant at
the time of sentencing does not mandate instant incarceration
and thus does not infringe that very fundamental liberty interest.
(Accord, Santos, supra, 2019 Cal.App. LEXIS at pp. 23-24 (dis.
opn. of Elia, J.) [“the statutes at issue . . . in Dueñas deprive no




                                  12
one of [their] fundamental right to liberty based on [their]
indigence.”].)
       Of course, Dueñas’s expansion of the boundaries of due
process is not in itself problematic. But any such expansion
warrants due consideration and reflection. So, we ask: Is
Dueñas’s expansion of due process in a manner that grants
criminal defendants a protection not conferred by either its
foundational pillars a correct interpretation?
       In our view, it is not. We reach this conclusion for two
reasons.
       First, Dueñas does more than go beyond its foundations; it
announces a principle inconsistent with them. Our Supreme
Court in Antazo, supra, 3 Cal.3d 100, expressly declined to “hold
that the imposition upon an indigent offender of a fine [or]
penalty assessment, either as a sentence or as a condition of
probation, constitutes of necessity in all instances a violation of
the equal protection clause.” (Id. at pp. 116, 103-104.) Antazo
refused to prohibit the imposition of fines and assessments upon
indigent defendants for good reason, which the United States
Supreme Court explained best: “The State . . . has a fundamental
interest in appropriately punishing persons--rich and poor--who
violate its criminal laws,” such that “[a] defendant’s poverty in no
way immunizes him from punishment.” (Bearden, supra, 461
U.S. at pp. 669-670.) To confer such an immunity, that Court has
said, “would amount to inverse discrimination [because] it would
enable an indigent [defendant] to avoid both the fine and
imprisonment for nonpayment whereas other defendants must
always suffer one or the other . . .” (Williams, supra, 399 U.S. at
p. 244.) By adopting an across-the-board prohibition on the very
imposition of assessments and fines on indigent defendants,




                                13
Dueñas prohibits a practice that Antazo sanctioned (albeit under
a different constitutional provision). What is more, Dueñas
mandates the very type of “inverse discrimination” condemned by
the Court in both Bearden and Williams.
       Second, Dueñas is inconsistent with the purposes and
operation of probation. The chief purpose of probation is to
“‘rehabilitat[e]’” and “reintegrat[e] . . . [a] [defendant] into the
community.” (People v. Moran (2016) 1 Cal.5th 398, 407;
§ 1202.7.) One way to achieve this purpose is to require the
defendant-probationer to make an effort to repay his debt to
society. This is why our Legislature has specifically empowered
trial courts to “require[,] as a condition of probation[,] that [a]
probationer go to work and earn money” in order “to pay any fine
imposed or reparation condition.” (§ 1203.1, subd. (d).) And it is
why the constitutional prohibition against incarcerating a
defendant for the inability to pay criminal penalties due solely to
his indigence does not prohibit “revoking probation and using
imprisonment as an appropriate penalty” when a probationer has
“fail[ed] to make sufficient bona fide efforts to seek employment
or borrow money in order to pay the fine or restitution.”
(Bearden, supra, 461 U.S. at p. 668.) Dueñas impedes the
purpose of probation because it prohibits the imposition of any
assessment, fines or fees at the outset of the probationary period
and thus relieves the indigent probationer of any duty to make
any effort to repay his debts and thereby rehabilitate himself.
Dueñas is also inconsistent with the operation of probation,
which typically lasts a number of years (§ 1203.1, subd. (a)) and
thus gives probationers a significant period of time to repay their
financial obligations—either due to their bona fide efforts or to
other changes in their financial circumstances. (See People v.




                                14
Rodriguez (2019) 34 Cal.App.5th 641, 645 [noting how “a
defendant’s financial circumstances may change”]; § 1203.1b,
subd. (c).) By precluding the imposition of assessments, fines and
fees at the outset (and thus absolving them of any duty to pay
them), Dueñas deprives indigent probationers of any time to
repay those obligations. Dueñas repeatedly labels indigent
defendants as “blameless” for their situation (Dueñas, supra, 30
Cal.App.5th at pp. 1164, 1168), but what label would a trial court
be effectively attaching to the able-bodied, 39-year-old
probationer in this case were it to refuse to impose any financial
obligations on the ground that it did not believe he could pay a
little over $16 per month during his three years of probation?3
        We fully agree the fundamental policy question presented
in Dueñas is a nettlesome one—namely, under what
circumstance is it appropriate to require criminal defendants,
many of whom are people of little or no means, to pay
assessments that help defray the costs of operating the court
system and restitution fines that pour into a statewide fund that
helps crime victims? On the one hand, we appreciate the
powerful sentiment behind Griffin’s pronouncement that “[t]here
can be no equal justice where the kind of trial a man gets
depends on the amount of money he has.” (Griffin, supra, 351


3      We calculate this amount as $580—the amount of the
restitution fine plus the two assessments—divided by the 36
months of probation. We do not include the $150 drug program
fee because the statute authorizing that fee permits a defendant
to object to its imposition based on his inability to pay (Health &
Saf. Code, § 11372.7, subd. (b)) and because defendant’s failure to
so object forfeited his right to object now (Gutierrez, supra, 35
Cal.App.5th at pp. 1032-1033).




                                15
U.S. at p. 19.) This sentiment was the genesis of language found
in the dicta of other cases cited by Dueñas itself: Rivera v.
Orange Cnty. Prob. Dep’t. (In re Rivera) (9th Cir. 2016) 832 F.3d
1103 held that an outstanding debt to repay the costs of a child’s
juvenile probation was dischargeable in bankruptcy, and People
v. Neal (2018) 29 Cal.App.5th 820 held that a trial court was
required to follow the terms of a statute requiring it to consider a
defendant’s ability to pay a probation supervision fee; however,
both Rivera and Neal went beyond Griffin to cite a white paper
by the Brennan Center for Justice decrying how “court-imposed
fees” and “punitive fines,” including efforts to collect them, “can
lay a debt trap for the poor” and “create[] a significant barrier for
individuals seeking to rebuild their lives after a criminal
conviction.” (Rivera, at pp. 1104, 1112, fn. 7; Neal, at pp. 827-
828.) On the other hand, prohibiting the imposition of these
assessments and restitution fines puts in jeopardy the continued
operation of the courts and, perhaps even more troubling,
significantly undercuts the statewide Restitution Fund (§ 1202.4,
subd. (e)), which in Fiscal Year 2017-2018 was able to collect $61
million in restitution fines and thereafter to distribute $57.2
million to crime victims. (California Victim Compensation Board
Annual Report (2017-2018), at pp. 7, 13

[as of Sept. 2, 2019], archived at https://perma.cc/K447-MXAX.)4
       How best to balance these competing interests—and what
alternatives are best used to keep funding the courts and to
continue providing some measure of restitution and solace to our


4     We may take judicial notice of this publicly filed report.
(Evid. Code, §§ 459, 452, subd. (c).)




                                 16
State’s crime victims—is a question to which, in our view, the
federal and California Constitutions do not speak and thus have
left to our Legislature. Indeed, our Legislature has already taken
up this issue and is currently considering one such bill. (See
Assem. Bill No. 927 (2019-2020 Reg. Sess.).) For the reasons set
forth above, we conclude that due process does not speak to this
issue and that Dueñas was wrong to conclude otherwise. (Accord,
People v. Aviles (2019) 2019 Cal.App. Lexis 869, *18-*19 [“[w]e
find that Dueñas was wrongly decided”]; People v. Caceres (2019)
Cal.App. Lexis 860, *15 [declining to apply Dueñas’s “broad
holding” beyond its “unique facts”]; People v. Kopp (2019) 38
Cal.App.5th 47, 96-97 [“there is no due process requirement that
the court hold an ability to pay hearing before imposing a
punitive fine and only impose the fine if it determines the
defendant can afford to pay it.”].)
       Absent Dueñas, we are left to evaluate defendant’s due
process challenge under the two strands of precedent Dueñas
cites. Neither strand bars the imposition of $280 in assessments
and the $300 restitution fine in this case. As explained above,
imposition of these financial obligations has not denied defendant
access to the courts. Additionally, their imposition has yet to
result in defendant’s incarceration. Defendant still has 21
months of probation left to make bona fide efforts to repay these
obligations. Should they remain unpaid at the end of his
probationary period, the trial court will have to decide whether it
was due to his indigence or to a lack of bona fide effort. At this
point in time, however, due process does not deny defendant the
opportunity to try.




                                17
                       DISPOSITION
     The judgment is affirmed.
     CERTIFIED FOR PARTIAL PUBLICATION.



                                     ______________________, J.
                                     HOFFSTADT

We concur:


_________________________, P. J.
LUI


_________________________, J.
ASHMANN-GERST




                                18